In an action to recover damages for personal injuries suffered by a guest in an automobile, which overturned, defendants appeal, urging that there is no evidence of negligence, that plaintiff accepted the risks, and that the verdict is excessive. Judgment entered on the verdict of the jury in favor of plaintiff, and order denying defendants’ motion to set aside the verdict or to dismiss the complaint, unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Ughetta, JJ.